department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number telephone number employer_identification_number legend foundation scientific endeavor country scientists organization foundation award x dear sir or madam we have considered your ruling_request dated date as revised by your letters of date date and date regarding whether a change in your grant- making activities will adversely affect your tax-exempt status under sec_501 of the internal_revenue_code code as an organization described in sec_501 facts you are recognized as exempt under sec_501 of the code and classified as a non- operating private_foundation pursuant to sec_509 your activities include providing funds to further studies in scientific endeavor and research by scientists of country scientists of country descent and others who desire to help country’s scientists as part of your activities you make grants to institutions of higher learning directed to programs that promote international cooperation in scientific endeavor support and assist organization and other international scientific meetings or conferences and encourage and support other international activities considered likely to contribute to the development of scientific endeavor in any of its aspects pure applied or educational is recognized as exempt under sec_501 of the code and classified as a foundation non-operating private_foundation pursuant to sec_509 foundation was formed to promote research and study in the field of scientific endeavor by recognizing excellence in the field foundation 1’s primary purpose is to recognize past achievement in scientific endeavor by awarding an international prize currently two of five trustees of foundation are disqualified persons with respect to you as they are lineal descendents of your founder since the filing of this ruling_request you have made an endowment grant to foundation primarily to help endow the award program this endowment grant is subject_to an expenditure_responsibility agreement between you and foundation foundation has received dollar_figurex in one-time endowment grants one-third of which came from you foundation anticipates that the income from these one-time endowment grants will fully fund its grants for the foreseeable future you do not presently anticipate making future grants to foundation on similar terms you are not claiming a qualifying_distribution for the endowment grant to foundation organization is a foreign non-governmental non-profit scientific_organization its purpose is to promote international cooperation in scientific endeavor foundation is a domestic non-profit corporation which is recognized as exempt under sec_501 of the code and is classified as a non-operating private_foundation pursuant to sec_509 organization foundation and foundation collectively parties have entered into a memorandum of understanding under which the parties will establish and administer the award on an on-going basis every four years foundation will bestow an award in the field of scientific endeavor to an individual selected by organization organization will administer the award selection process publicize the award and conduct the award ceremony this award will be similar to the prestigious nobel prizes with a gold medallion and a substantial cash prize awarded to an individual recipient the award will be presented at the quadrennial meeting of organization the award recipient is honored for his prior contributions to the advancement of scientific endeavor the award program has two parts individual recipient and an equal amount in grants as organizational awards to non-profit organizations recommended by the award recipient which are conducting research education or other outreach programs in the field of scientific endeavor a substantial cash prize to the foundation and foundation have entered into an award grant agreement and addendum agreement under which foundation will administer the award in conformance with the award program guidelines specifically during each four-year term of the agreement foundation will provide foundation with funds for the prize and for certain other costs related to the award and presentation of the award foundation will distribute those funds to organization individual award winner and organizational awardees in furtherance of the charitable purposes of the award program foundation and foundation under the terms of the agreement neither foundation nor foundation shall make any taxable_expenditure as described in sec_4945 of the code in conjunction with carrying out their duties with respect to the award foundation is required to maintain records and report annually to foundation on the use of grant funds and to expend those funds in furtherance of the award program as stated in the award program guidelines foundation has agreed not to use any grant funds a sec_2 to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 to participate in intervene in or attempt to influence any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 to make any grant which does not comply with the requirements of sec_4945 relating to grants to individuals or sec_4945 relating to grants to organizations other than public_charities or to undertake any activity for any purposes other than one specified in sec_170 relating to the definition of charitable educational and similar purpose under the federal_income_tax law in addition in order to ensure that amounts paid_by foundation may be treated as qualifying distributions under sec_4942 of the code foundation shall expend all grant funds received from foundation and any income therefrom by the end of foundation 2’s tax_year following foundation 2’s tax_year in which such funds were received provide such records or other evidence regarding foundation expenditures and operations as foundation may reasonably require in connection with foundation 1's tax-related obligations and cooperate in any other manner necessary in foundation 1’s reasonable discretion to ensure that it may treat all distributions to foundation as qualifying distributions within the meaning of sec_4942 of the code and may otherwise comply with federal tax law requested rulings your proposed grant-making activity in the form of endowment grants to foundation to support activities which further your exempt purposes will not cause the service to revoke or modify the determination that you are exempt from federal taxation under sec_501 of the code as an organization described in sec_501 your grant-making activity in the form of endowment grants to foundation to support purposes specified in sec_170 of the code will not constitute taxable_expenditures within the meaning of sec_4945 law sec_170 of the code states in part that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes so long as no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code provides that a grant to an individual for travel study or other similar purposes is a taxable_expenditure unless the grant satisfies the requirements of sec_4945 sec_4945 of the code in part provides that a grant to an organization is a taxable_expenditure unless such organization is a public charity an exempt_operating_foundation with the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility in accordance with sec_4945 on grants made to a private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4946 of the code provides that a disqualified_person with respect to a private_foundation will include a person who is a substantial_contributor to the foundation sec_53_4945-5 of the foundation and similar excise_taxes regulations foundation regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes sec_53_4945-5 of the foundation regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 of the code sec_53_4945-5 of the foundation regulations on capital endowment grants made to private_foundations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued revrul_77_380 1977_2_cb_419 held that grants made by a private_foundation to an individual primarily in recognition of past achievement with the funds being unrestricted or earmarked for subsequent travel or study and meeting the requirements of sec_4945 of the code are not taxable_expenditures within the meaning of sec_4945 analysis ruling your proposed grant-making activity in the form of endowment grants to foundation to support activities which further your exempt purposes will not cause the service to revoke or modify the determination that you are exempt from federal taxation under sec_501 of the code as an organization described in sec_501 according to your articles of incorporation your purposes are charitable educational and scientific within the meaning of sec_501 of the code you have made an endowment grant to the foundation which will award an international prize in scientific endeavor every four years this award will recognize prior individual accomplishments in the field of science and will provide funding to non-profit organizations conducting research education or other outreach programs in the field of science insofar as the activities to be carried out by your grant to the foundation further your educational and scientific purposes as provided in the agreement memorandum of understanding and grant letter you have submitted your endowment grant to the foundation does not jeopardize your exemption as a private_foundation under sec_509 and sec_501 ruling your grant-making activity in the form of endowment grants to foundation to support purposes specified in sec_170 of the code will not constitute taxable_expenditures within the meaning of sec_4945 is a corporation organized and operated exclusively for religious charitable foundation scientific literary and educational_purposes according to its articles of incorporation foundation will support charitable religious scientific literary or educational undertakings by making contributions to organized charitable religious scientific literary or educational bodies or institutions within the meaning of sec_501 of the code such purposes are specified in sec_170 your grant to foundation another private_foundation is a taxable_expenditure if it is for any purpose other than one specified in sec_170 of the code according to sec_4945 it is also a taxable_expenditure according to sec_4945 unless you exercise expenditure_responsibility as described in sec_4945 as noted above your grant to foundation furthers your exempt purposes and will also support the exempt purposes as specified in sec_170 of the code of foundation you have submitted documentation which demonstrate that you have made a pre-grant inquiry of foundation as specified in sec_53_4945-5 of the foundation regulations you represent in your ruling_request letter of date that your grants to organization recipients that are not described in sec_4945 are required to execute a grant letter the grant letter you have submitted meets the requirements of sec_4945 and sec_53 b pursuant to the award grant agreement between foundation and foundation described above foundation will also comply with the expenditure_responsibility requirements of sec_4945 and the foundation regulations thereunder in making its grants to avoid making any taxable_expenditures because the award grant to the individual is solely for past achievements and not to finance any future activities of the individual it is not for travel study or similar purposes under sec_4945 see revrul_77_380 supra under the award program guidelines the nominees for organizational awards are subject_to approval by foundation pursuant to the agreement foundation will execute grant agreements to awardees and exercise expenditure_responsibility with respect to grants to organizations that are not described in sec_4945 accordingly your grant to foundation will not be a taxable_expenditure assuming that you obtain the required reports from foundation make the required reports to the irs on form_990-pf and take appropriate action in the event of any non-compliance with the terms of the grant letter rulings based on the foregoing we rule as follows your endowment grant to the foundation to support activities which further your exempt purposes will not cause the service to revoke or modify the determination that you are exempt from taxation under sec_501 of the code as an organization described in sec_501 your endowment grant to foundation to support purposes specified in sec_170 of the code will not constitute a taxable_expenditure within the meaning of sec_4945 assuming that you obtain the required reports from foundation make the required reports to the irs on form_990-pf and take appropriate action in the event of any non-compliance with the terms of the grant letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely elizabeth kastenberg for mary jo salins manager exempt_organizations technical group enclosure notice
